DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	Missing “BRIEF SUMMARY OF THE INVENTION”, please, revise.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second set of input pads…and one or more/second set of signal lines, claims 6 and 19” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

	None of the figures show that limitations.  Please, revise.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:
Regarding claim 2, line 1, please, change “wherein integrated” to - - wherein the integrated circuit - - for proper reading.
Regarding claim 12, line 1, the phrase of “A method” is not clear because examiner does not know what “the method” refers to?  Please, revise.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (U.S. Patent 4,532,419) in view of Viborg et al. (U.S. 2008/0266730) submitted by the applicant.
As to claim 1, Takeda discloses an apparatus as shown in figures 1-9, comprising:
a circuit board (1a, 1b);
an integrated circuit (1 or CPU and memory 41, 42, column 3, lines 27-35) mounted on the circuit board;
a first set of one or more input pads (T3-T5) mounted on the circuit board (1), each input pad of the first set configured to concentrate an electric field strength resultant from a voltage level on the input pad;
a conductive frame structure (Q, column 4, line 49) adjacent to the input pads (T3-T5) of the first set, the conductive frame structure (Q), one of which is proximate to, but separated by an air gap (Gb, figure 8) from, the point structure of each of the one or more input pads of the first set; and
one or more first signal lines (figure 8, the signal lines not labels, but the lines connected through the terminals T3-T5 and resistors R3-R5 and Diodes D2-D4) each 
an electrostatic discharge (ESD) protection device (D2-D4) through which the corresponding input pad of the first set is connected to the integrated circuit; and
a resistance (R3-R5) through which the corresponding input pad (T3-T5) of the first set is connected to the ESD protection device (D2-D4), the resistance configured to induce an electrical discharge of the corresponding input pad of the first set to the conductive frame structure in response to an electrostatic pulse received by the corresponding input pad of the first set exceeding a first voltage level (see column 4 to column 5).
Takeda does not specifically disclose each of the input pads including a point structure, and the frame structure including one or more point structures.
Viborg teaches an electronic circuit (90 or 160) as shown in figures 1-7 comprising a circuit board (para-0041) having each of the input pads (166, 174) including a point structure (taped portion), and the frame structure (176) including one or more point structures (taped portion).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Viborg employed in the apparatus of Takeda in order to provide excellent spark gap structures to improve transient voltage suppressor.
Regarding claim 2, Takeda as modified by Viborg disclose the integrated circuit is a non-volatile memory controller (41).

Regarding claim 4, Takeda as modified by Viborg discloses the non-volatile memory controller (41, 43) configured to receive signals over first set of input pads at a data rate of 500MB/s.
Regarding claim 6, Takeda as modified by Viborg further comprising: a second set of one or more input pads (T1, T6) mounted on the circuit board (1); and one or more second signal lines each connected between a corresponding one of the input pads of the second set and the integrated circuit (4).
Regarding claim 8, Takeda as modified by Viborg discloses a dimension of the air gap is in a range of 4µm to 50µm (column 4, lines 57-60).
Regarding claim 9, Takeda as modified by Viborg discloses away from the point structures, a separation of the input pads of the first set from the conductive frame structure is in a range of 100µm to 200µm (see column 4).
Regarding claim 10, Takeda as modified by Viborg, Viborg teaches the point structure of each of the input pads of the first set includes a plurality of individual points (see figures 1-2, and 7).
Regarding claim 11, Takeda as modified by Viborg discloses all of the limitations of claimed invention except for a value of the resistance is in a range of 10ohms to 20 ohms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the value of resistor in a range of 10ohms to 20ohms in In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 12, Takeda discloses a method as shown in figures 1-9, comprising:
mounting an integrated circuit (4) on a circuit board (1a, 1b);
attaching one or more input pads (T) to the circuit board, 
aligning and attaching a conductive frame structure (Q) to the circuit board (1), the conductive frame structure (Q) being aligned such that for each of the one or more input pads (T) and the conductive frame structure form one or more spark gaps between the point structures of the conductive frame structure and one or more point structures of each of the one or more input pads (T);
connecting each of the one or more input pads to the integrated circuit (4) through a corresponding signal line (figure 8, the signal lines not labels, but the lines connected through the terminals T3-T5 and resistors R3-R5 and Diodes D2-D4), the connecting for each of the signal lines including:
connecting the input pad (T) to the integrated circuit through an electrostatic discharge (ESD) protection device (D2-D4); and
connecting the input pad to the ESD protection device through a resistance (R3-R5), the resistance having a value configured to induce an electrical discharge across one or more of the spark gaps in response to an ESD event at the input pad (see column 4 to column 5).

Viborg teaches an electronic circuit (90 or 160) as shown in figures 1-7 comprising a circuit board (para-0041) having each of the input pads (166, 174) including a point structure (taped portion) formed along an edge, and the frame structure (176) including one or more point structures (taped portion) formed along an edge.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Viborg employed in the apparatus of Takeda in order to provide excellent spark gap structures to improve transient voltage suppressor.
Regarding claim 14, Takeda as modified by Viborg discloses the conductive frame structure being aligned such that one or more spark gaps are air gaps having a dimension of the air gap is in a range of 4µm to 50µm (column 4, lines 57-60) between the point structures of the conductive frame structure and one or more point structures of each of the one or more input pads.
Regarding claim 15, Takeda as modified by Viborg discloses away from the point structures, a separation of the input pads of the first set from the conductive frame structure is in a range of 100µm to 200µm (see column 4).
As to claim 16, Takeda discloses a memory package as shown in figures 1-9, comprising:
a controller circuit (41);

a package board (1) on which the controller circuit and the one or more non-volatile memory circuits are mounted;
a first set of input pads (T3-T5) each configured to concentrate an electric field strength resultant from a voltage on the input pad;
a conductive frame structure (Q) adjacent to the first set of input pads of the first set, one of which is proximate to, but separated by an air gap (Gb); and
a first set of signal lines (figure 8, the signal lines not labels, but the lines connected through the terminals T3-T5 and resistors R3-R5 and Diodes D2-D4) each connected between a corresponding one of the first set of input pads (T) and the controller circuit (41) and each including a resistance (R3-R5) connected in series with a diode (D2-D4), the resistance connected between the diode and the corresponding one of the first set of input pads (T3-T5),
a value of the resistance configured to have a value to induce a discharge through the one or more points of the corresponding input pad to the conductive frame structure prior to the diode turning on in response to a voltage pulse exceeding a first value (see column 4 to column 5).
Takeda does not specifically disclose each of the input pads including a point, and the frame structure including one or more point structures.
Viborg teaches an electronic circuit (90 or 160) as shown in figures 1-7 comprising a circuit board (para-0041) having each of the input pads (166, 174) including a point structure (taped portion) formed along an edge, and the frame 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Viborg employed in the apparatus of Takeda in order to provide excellent spark gap structures to improve transient voltage suppressor.
Regarding claim 18, Takeda as modified by Viborg discloses the controller circuit (41) configured to receive signals according to a PCle {Peripheral Component Interconnect Express) protocol over the first set of input pads (T).
Regarding claim 20, Takeda as modified by Viborg discloses all of the limitations of claimed invention except for a value of the first value is 2kV.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first value of the voltage pulse of 2kV in order to provide excellent ESD protection, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5, 7, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Viborg as applied to claims above, and further in view of Nishizawa et al. (U.S. Patent 6,945,465).
Regarding claims 5, 13, and 17, Takeda as modified by Viborg discloses all of the limitations of claimed invention except for the apparatus/method/memory package is non-volatile memory card having a Secure Digital (SD) type format.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Nishizawa employed in the apparatus of Takeda and Viborg in order to provideexcellent high data transfer rate and low battery consumption.
Regarding claims 7 and 19, Takeda as modified by Viborg discloses the non-volatile memory controller is configured to receive signals over the first set of input pads according to a PCle (Peripheral Component Interconnect Express) protocol; and except for the non-volatile memory controller is configured to receive signals over the second set of input pads according to an SD (Secure Digital} protocol.
Nishizawa teaches a multi-media card (MC1 or MC2) as shown in figures 1A-1B comprising a non-volatile memory card having a Secure Digital (SD) type format.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Nishizawa employed in the apparatus of Takeda and Viborg in order to provideexcellent high data transfer rate and low battery consumption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848